Citation Nr: 0119759	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  98-12 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska


THE ISSUE

Entitlement to VA disability compensation under 38 U.S.C.A. 
§ 1151 (West 1991) for residuals of a right nephrectomy.


REPRESENTATION

Appellant represented by:	Daniel D. Wedemeyer, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the VA Regional 
Office (RO) in Lincoln, Nebraska.  A hearing was held before 
a hearing officer at the RO in November 1998.  Thereafter, a 
hearing was held before the undersigned Member of the Board 
in April 1999 in Washington, D.C.

In April 2000, the Board denied the issue of entitlement to 
VA disability compensation under 38 U.S.C.A. § 1151 for 
residuals of a right nephrectomy.  Thereafter, the veteran 
filed an appeal with the United States Court of Appeals for 
Veterans Claims (Court).  In response to a September 2000 
Joint Motion to Remand and to Stay Proceedings (hereafter 
Joint Motion), wherein items of relief were requested to 
include vacating the April 2000 Board decision and affording 
the veteran, on remand, an opportunity to submit additional 
evidence and argument concerning his claim, the Court granted 
the motion in an Order entered on September 14, 2000.

Thereafter, the appeal was returned to the Board.


REMAND

Shortly after the Court's September 2000 Order, the President 
(on November 9, 2000) signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
State. 2096 (2000).  The VCAA eliminates the well-grounded 
claim requirement, and the legislation applies to any claim 
filed before the date of enactment of the VCAA and which had 
not become final as of such date.  Inasmuch as the Board, in 
its April 2000 decision, had denied the veteran's claim as 
not well grounded, and in addition to the reasons set forth 
below, a remand is required to facilitate pertinent 
readjudication of the veteran's claim.  

In addition to eliminating the concept of a well-grounded 
claim, the VCAA redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed before 
the date of enactment of the VCAA and not yet final as of 
that date.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Therefore, in addition to complying with the above-
cited Joint Motion, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  Further, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOPGCPREC 16-92.

The claim from which the present appeal ensues was received 
at the RO on August 4, 1997.  While the provisions of 
38 U.S.C.A. § 1151 were thereafter substantially revised, 
effective October 1, 1997, the revised provisions are 
applicable only to claims received on or after October 1, 
1997.  See 63 Fed. Reg. 45,004-007 (August 24, 1998).  
Because the veteran's claim was received prior to October 1, 
1997, the provisions of 38 U.S.C.A. § 1151, as in effect 
prior to October 1, 1997, are applicable to such claim.  In 
accordance with the then applicable legislation, in general 
(though subject to other aspects of the applicable 
legislation), where it is ascertained "that there is 
additional disability resulting from VA treatment", 
compensation will be payable for such additional disability.  
38 U.S.C.A. § 1151.  In addition, because an allegation of 
negligence or fault on the part of VA appears to inhere in 
the veteran's contentions (as set forth with greater 
particularity hereinbelow), the Board would point out that 
the provisions of 38 U.S.C.A. § 1151, as in effect prior to 
October 1, 1997, have been interpreted as containing no 
negligence or fault requirement.  See generally Brown v. 
Gardner, 513 U.S. 115; 115 S. Ct. 552 (1994).  However, in 
determining that additional disability exists, as applied to 
medical or surgical treatment, the physical condition prior 
to the disease or injury will be the condition which the 
specific treatment was designed to relieve.  Furthermore, 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the medical or surgical 
treatment administered.  38 C.F.R. § 3.358.  

The record reflects that a renal angiogram was administered 
the veteran by VA on March 3, 1994.  Following the 
administration of a CT scan of the veteran's abdomen on March 
7, 1994, an elective nephrectomy on the right was 
accomplished at a VA facility on March 10, 1994.  The 
diagnoses on related pathologic analysis included renal cell 
carcinoma, end stage renal disease and acquired cystic 
disease, but the related lymph nodes were negative for 
malignancy.  

As one aspect of his contentions, the veteran avers generally 
that the kidney problems he experienced in early 1994 were 
traceable to his having been prescribed the "wrong 
medication" by VA over the preceding several decades in 
response to conditions including hypertension.  He states 
that his kidneys were overwhelmed by all of the medication 
over such duration, causing them to shut down.  His 
apparently principal contention, however, bears on the 
surgical removal of his right kidney by VA on March 10, 1994.  
He asserts that the surgery was accomplished due to concern 
that the kidney was cancerous, but he did not have cancer 
involving his right kidney and that his renal cystic disease 
would have been treatable merely by pursuing a medication 
regimen.  He contends that the removal of his right kidney by 
VA in March 1994 was wholly unnecessary, having been due to a 
misdiagnosis that he had cancer and that, therefore, the 
removal of such kidney is directly attributable to 
misfeasance on the part of VA.  In view of the foregoing, 
then, he contends that he is entitled to VA disability 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
right nephrectomy.

As noted above, the veteran was afforded a personal hearing 
before a hearing officer at the RO in November 1998.  In the 
September 2000 Joint Motion, the Board was directed to 
address whether the RO hearing officer fulfilled his duty, in 
accordance with 38 C.F.R. § 3.103(c)(2) (2000), to suggest 
the submission of evidence which the claimant may have 
overlooked and which would be of advantage to the claimant's 
position.  In this regard, while testifying at the personal 
hearing, the veteran indicated that Dr. Rodney Taylor had in 
fact determined that the veteran did not have cancer 
involving his right kidney and that, in addition, the 
physician was of the view that, rather than remove the 
veteran's right kidney, the appropriate thing for VA to have 
done would have been to modify the veteran's medication 
regimen and possibly take additional actions to include 
putting the veteran on an artificial kidney machine for 
several weeks.  Though the veteran indicated that he had 
requested Dr. Taylor to provide a statement to the foregoing 
effect, he indicated that, while Dr. Taylor had never 
affirmatively declined to do so, he had simply never received 
such statement from him.  A statement from Dr. Taylor, dated 
four days after the date of the hearing, is brief, and only 
partially consistent with the facts and assertions of the 
veteran.  Given such consideration, and because a more 
comprehensive statement from Dr. Taylor may in fact be 
advantageous to the veteran's claim, further development is 
necessary.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
advise him to procure a statement from Dr. 
Rodney J. Taylor which substantiates his 
hearing testimony, including his assertion 
that, rather than remove the veteran's 
right kidney, the appropriate thing for VA 
to have done would have been to modify the 
veteran's medication regimen and possibly 
take additional actions to include putting 
the veteran on an artificial kidney 
machine for several weeks.  

2.  After affording the veteran a 
reasonable period to submit the statement, 
the RO should review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  After 
undertaking any development deemed 
necessary, the RO should readjudicate the 
issue on appeal.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for their possible response and 
thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
this case, but does, as suggested by the Joint Motion, plan 
to revisit the question of whether a referral for an opinion 
of an independent medical expert is necessary if and when the 
appeal is returned to the Board.  The veteran need take no 
action until notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



